UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7207



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DWIGHT SHAFFER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-92-299, CA-98-550-2)


Submitted:   December 17, 1998         Decided:     January   12, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Shaffer, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight Shaffer appeals an order of the district court denying

a motion for sentence reduction based on Shaffer’s post-sentence

rehabilitation efforts.   We affirm.     Under 18 U.S.C.A. § 3582(c)

(West 1985 & Supp. 1998), and Fed. R. Crim. P. 35, the court may

not modify a term of imprisonment once it has been imposed except

in very narrow circumstances not applicable here. United States v.

Fraley, 988 F.2d 4, 6 (4th Cir. 1993).    The cases cited by Shaffer

to support his argument that post-sentencing rehabilitation efforts

can be considered under the sentencing guidelines involve situ-

ations where an initial sentence has been reversed on other grounds

and the offender is to be resentenced, United States v. Sally, 116

F.3d 76 (3d Cir. 1997); or post-offense but presentence rehabil-

itation efforts.   United States v. Brock, 108 F.3d 31 (4th Cir.

1997).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and oral argument would not aid the decisional process.




                                                            AFFIRMED




                                 2